DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-64 and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,844,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,844,569.  For example, the first and second modular foundation support components/shafts, grooves, ribs, fastener holes, couplers, and shafts of different lengths are similarly recited.
As to claim 44, U.S. Patent No. 10,844,569 recites (see claims 1 and 11) a first foundation support component (i.e. first modular foundation support component) being a steel shaft, a first distal end and a plurality of axially elongated ribs, a second foundation support component (i.e. second modular foundation support component) being as steel shaft,  having a second distal end and a plurality of spaced apart, axially elongated grooves, the mating of the ribs and grooves implicitly read on the insertion/receiving of the outer surface into the inner surface.
As to claim 45, U.S. Patent No. 10,844,569 recites fastener holes (see claim 1).
As to claim 46, U.S. Patent No. 10,844,569 recites wherein the first fastener is mechanically isolated from rotational torque transmission by the interlocked at least two ribs and at least two grooves (see claim 1).
As to claim 47, U.S. Patent No. 10,844,569 recites wherein at least three ribs extend from the first outer surface (see claim 1, a plurality of ribs would read on at least three ribs).
As to claim 48, U.S. Patent No. 10,844,569 recites wherein the at least three ribs includes at least one rib that is proportionally larger than another one of the at least three ribs (see claim 1).
As to claim 49, U.S. Patent No. 10,844,569 recites wherein the first modular foundation support component or the second modular foundation support component has a circular, square, or hexagonal cross-section (see claim 5).
As to claim 50, U.S. Patent No. 10,844,569 recites wherein the at least two ribs and at least two grooves are formed integrally on the respective first and second distal ends (see claim 1).
As to claim 51 U.S. Patent No. 10,844,569 recites wherein at least two ribs and at least two grooves are cast into the respective first steel shaft and second steel shaft (see claim 9).

As to claim 52, U.S. Patent No. 10,844,569 recites wherein the at least two ribs and at least two grooves are swaged on the respective first steel shaft and second steel shaft (see claim 10).
As to claim 53, U.S. Patent No. 10,844,569 recites wherein the at least two ribs and at least two grooves are coupled to the respective first steel shaft and second steel shaft (see claims 9, 10, and 11 ).
As to claim 54, U.S. Patent No. 10,844,569 recites wherein at least one of the first steel shaft and second steel shaft includes at least one rib on a first distal end thereof and at least one groove on a second distal end thereof (see claim 1).
As to claim 55, U.S. Patent No. 10,844,569 recites wherein one of the first steel shaft and second steel shaft is provided with a helical auger (see claim 13).
As to claim 56, U.S. Patent No. 10,844,569 recites wherein the second steel shaft is a modular foundation support pier extension (see claim12).
As to claim 57, U.S. Patent No. 10,844,569 recites at least one of a foundation support bracket, a foundation support plate, and or a drive tool coupler (see claim 14).
As to claim 58, U.S. Patent No. 10,844,569 recites modular foundation support system comprising:
a predetermined set of elongated modular steel shafts having respectively different and predetermined axial lengths for selective assembly thereof to define a foundation support pier in one of a plurality of different predefined coupled shaft lengths to support building foundations at different installation sites having unique needs or different soil conditions, wherein the plurality of different predefined coupled shaft lengths are interchangeably assembled from the predetermined set of elongated modular steel shafts without requiring custom fabrication of a steel shaft having a unique length for a particular installation site;
wherein the predetermined set of elongated modular steel shafts includes at least one modular steel shaft with opposing distal ends and a plurality of torque transmitting coupler features proximate a least one of the opposing distal ends; and
wherein the plurality of torque transmitting coupler features includes outwardly projecting axially elongated ribs or inwardly depending axially elongated grooves respectively extending from a rounded surface; and
wherein a mated engagement of the plurality of torque transmitting coupler features of selected ones of the predetermined set of elongated modular steel shafts realizes one of the plurality of different predefined coupled shaft lengths to support a building foundation when driven into the ground proximate the building foundation (see claim 18).
As to claim 59, U.S. Patent No. 10,844,569 recites wherein the plurality of outwardly projecting axially extended elongated ribs includes at least three outwardly projecting axially extending elongated ribs (see claim 18, the plurality of ribs would read on at least three ribs).
As to claim 60, U.S. Patent No. 10,844,569 recites wherein the predetermined set of elongated modular steel shafts includes at least one modular steel shaft having both the plurality of outwardly projecting axially elongated ribs and the plurality of inwardly depending axially elongated grooves on respective distal ends thereof (see claim 18).

As to claim 61, U.S. Patent No. 10,844,569 recites 3wherein at least some of the plurality of torque transmitting coupler features are cast into at least one of the opposing distal ends of each elongated modular steel shafts in the predetermined set of elongated modular steel shafts (see claim 30).
As to claim 62, U.S. Patent No. 10,844,569 recites wherein at least some of the plurality of torque transmitting coupler features are swaged on at least one of the opposing distal ends of each elongated modular steel shafts in the predetermined set of elongated modular steel shafts (see claim 31).
As to claim 63, U.S. Patent No. 10,844,569 recites wherein at least some of the plurality of torque transmitting coupler features on at least one of the opposing distal ends of each elongated modular steel shafts in the predetermined set of elongated modular shafts are separately provided and welded to the at least one of the distal end elongated modular steel shafts in the predetermined set of elongated modular steel shafts (see claim 32).
As to claim 64.,U.S. Patent No. 10,844,569 recites wherein the predetermined set of elongated modular steel shafts includes at least one modular steel shaft having a helical auger (see claim 13).
As to claim 69, U.S. Patent No. 10,844,569 recites modular foundation support system, comprising:
a first modular foundation support component comprising a first steel shaft being integrally formed with a first coupler portion that is shaped with a first outer surface defining a first plurality of outwardly extending torque transmission engagement surfaces; and

a second modular foundation support component comprising a second steel shaft being integrally formed with a second coupler portion that is shaped with a second inner surface defining a second plurality of inwardly extending torque transmission engagement surfaces;
wherein when the first outer surface is inserted into the second inner surface the at least first and second plurality of torque transmission engagement surfaces establish a rotationally interlocked mechanical connection between the first and second modular foundation support components while the first and second modular foundation support components are being driven into the ground proximate the building foundation with a predetermined coupled shaft length (see claims 1, 17, and 33).
As to claim 70, U.S. Patent No. 10,844,569 recites wherein each of the first and second coupler portions has a round cross section, a square cross section, or a hexagonal cross section (see claims 5 and 34).
As to claim 71, U.S. Patent No. 10,844,569 recites wherein at least one of the first and second coupler portions are swaged on respective ends of the first and second modular foundation support components (see claim10).
As to claim 72, U.S. Patent No. 10,844,569 recites wherein the first and second torque transmitting surfaces are respectively defined by a rib and a groove (see claims 1 and 33)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-61 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011247056 (Tama Eng KK) herein referred to as Tama in view of Kaufman (US 7,744,316).
As to claim 58, Tama discloses a modular foundation support system comprising:
a predetermined set of elongated modular steel shafts 16;
wherein each elongated modular shaft in the predetermined set of elongated modular shafts has opposing distal ends and a plurality of torque transmitting coupler (2,3) features proximate each of the opposing distal ends; and
wherein the plurality of torque transmitting coupler features proximate each of the opposing distal ends includes outwardly projecting axially elongated ribs 6 or inwardly depending axially elongated grooves (space between members 22) respectively extending from a rounded surface; and
wherein a mated engagement of the plurality of torque transmitting coupler features of selected ones of the predetermined set of elongated modular steel shafts realizes one of the predefined coupled shaft lengths to support a building foundation when driven into the ground proximate the building foundation.	
	Tama does not disclose the shafts having a plurality of different predefined lengths.  Kaufman discloses (col. 3, line 63) discloses pile shafts having different lengths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide shafts having different axial lengths as disclosed by Kaufman, since doing so provides the expected benefit of providing a size that would fit a particular application.
As to claim 59, Tama discloses wherein the plurality of axially extended ribs 6 includes at least three axially extending ribs 6.
As to claim 60, Tama discloses wherein the predetermined set of elongated modular steel shafts 16 includes at least one modular steel shaft having both the plurality of axially elongated ribs 6 and the plurality of axially elongated grooves (space between members 22) on respective distal ends thereof.
As to claim 61, Tama discloses (see translation para [0013]) wherein the plurality of torque transmitting coupler features are cast into at least one of the opposing distal ends of each elongated modular shaft in the set of elongated modular shafts.
As to claim 63, Tama discloses (see translation, para 0028-0029]) wherein the plurality of torque transmitting coupler features on at least one of the opposing distal ends of each elongated modular shaft 16 in the set of elongated modular shafts are separately provided and welded to the distal end.
As to claim 64, Tama discloses wherein the predetermined set of elongated modular steel shafts 16 includes at least one modular steel shaft having a helical auger 21.
Response to Arguments
With respect to claims 58-64, Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
As to claim 58, Applicant argues that Kaufman does not disclose the plurality of different shaft lengths.  It is maintained that Kaufman discloses a plurality of different shaft lengths.  Kaufman discloses (col. 3, lines 60-63), “a large number of different pilings typically need to be kept in stock in order to have available every possible combination of cross-sectional shape and diameters with a variety of lengths (emphasis added)”.  Furthermore, at col. 3, lines 41-49, “In some cases one or more extension pieces may be attached to the pier to extend it to the height of the building or to adapt a pile with a non-circular cross-section to a circular cross-section, as discussed below. The lifting assembly (FIGS. 1A, 1B) is then attached to the top end of pile P. If pile P is not long enough to allow the lifting assembly to interact properly with a foundation or other building structure B, one or more extension pieces (FIG. 2A; described below) can be added to pile P to adjust it to the correct length. (emphasis added)”.  Such extension pieces may have differing lengths as disclosed by Kaufman.
Allowable Subject Matter
Upon filing a terminal disclaimer, claims 44-57 and 69-72 would be allowed.
Claims 65-68 are allowed.
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, would allowed upon filing a terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678